DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 10,884,357 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Claim 1 of current patent application is broader than claim 1 of U.S. Patent No. 10,884,357 B2 by not disclosing “facing downward” (column 19, line 27) and “near the first side of the housing” (column 19, lines 27-28).  
Claim 1, line 4 of current patent application discloses “an outlet on the front of the housing in fluid communication with the reservoir” is similar to “an outlet port in fluid communication with the reservoir --- on the front of the housing” of claim 1 of U.S. Patent No. 10,884,357 B2 (column 19, lines 26-27).
Claims 2-7 of current patent application are equivalent to claims 2-6 and 8 of U.S. Patent No. 10,884,357 B2.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 10,656,559 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
a.	Claim 8 of current patent application is broader than claim 1 of U.S. Patent No. 10,656,559 B2 by not disclosing “facing downward”(column 19, line 23) and “near the first side of the housing” (column 19, line 23-24).
b.	Claim 8, line 4 of current patent application discloses “an outlet on the front of the housing in fluid communication with the reservoir” is similar to “an outlet port in fluid communication with the reservoir --- on the front of the housing” of claim 1 of U.S. Patent No. 10,656,559 B2 (column 19, lines 22-23).
c.	Claims 8-14 of current patent application are equivalent to claims 2-6 and 8 of U.S. Patent No. 10,656,559 B2.
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 15 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the projection is operatively connected to the linkage such that the projection moves upward from the first position to the second position when the linkage receives the actuation force permitting the projection to change a state of a sensor in the image forming device when the toner cartridge is installed in the image forming device for signaling that the toner cartridge is installed in the image forming device and that the access door of the image forming device is closed” as set forth in the claimed combination.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 14, 2021